David Newbern, Justice, concurring. While I agree with the result reached by the Court’s opinion, I do not believe it should have relied on Screeton v. Crumpler, 273 Ark. 167, 617 S.W.2d 847 (1981). As the Court’s opinion states, the Screeton opinion does not mention the applicable statute, Ark. Code Ann. § 28-1-115 (1987). Apparently the statute, which was in effect at the time was not cited to the Court which was unaware of it. Had the statute been at issue in that appeal it probably would have been decided differently. Subsection (b) of the statute, not cited in the majority opinion, is as follows: “No vacation or modification under this section shall affect any act previously done or any right previously acquired in reliance on such order or judgment.” The General Assembly was apparently aware of the disruption which could be caused by reopening but chose to provide for it with some protection of persons whose rights might be affected. The question here should be limited to whether the probate judge abused his discretion in finding no good cause to allow refiling of the will contest. In my view, there was no abuse. Holt, C.J., joins in this concurrence.